Citation Nr: 1007870	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-08 540	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for disability claimed 
as bilateral foot drop, including as secondary to already 
service-connected bilateral pes planus with hallux valgus.

2.  Entitlement to service connection for disability claimed 
as chronic pain in the ankles and feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active military service from August 1986 to 
September 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

In October 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
bilateral foot drop, and even he readily admits this.  

2.  The Veteran has service-connected disabilities affecting 
ankles and feet, and the pain he experiences as a consequence 
of these disabilities is contemplated by the ratings he has 
for them; there is no competent and credible indication he 
has additional disability involving his ankles and feet that 
is not already compensated.

CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral foot drop due to 
disease or injury incurred in or aggravated by his active 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The Veteran does not have disability, including chronic 
pain in his ankles and feet, which is not already service 
connected and compensated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate these claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - 


such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2005 
and March 2006, prior to initially adjudicating his claims in 
the March 2006 decision at issue in this appeal, the 
preferred sequence.  The letters informed him of the evidence 
required to substantiate his claims for service connection 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  In the March 2006 letter, he also was 
advised of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
QTC and VA examination reports.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).  The report of the examinations and the other 
evidence of record contain the findings needed to properly 
adjudicate his claims, so another examination is not needed.  
38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

General Criteria for Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

In order to establish entitlement to service connection for 
the claimed disability, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service incurrence will be presumed for certain chronic 
diseases (e.g., organic diseases of the nervous system) if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



Service Connection for Disability Claimed as Bilateral Foot 
Drop

As explained, a grant of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this case, however, it has not been established the 
Veteran has bilateral foot drop.  This is perhaps the most 
fundamental requirement of his claim, proof he has this 
alleged condition.  Without this proof of current disability, 
there can be no valid claim because there is no disability to 
relate to his military service.  See Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the Veteran has neither provided nor 
identified the existence of any medical evidence establishing 
he has a current diagnosis of this claimed disorder.  His 
service treatment records do not show complaints, findings, 
or a diagnosis of bilateral foot drop, nor do the records of 
his evaluation and treatment since service.

QTC and VA examinations have been conducted.  And while these 
examiners have noted the Veteran has impairment from 
disabilities involving his ankles and feet, including 
impingement, degenerative joint disease (DJD, i.e., 
arthritis), and pes planus with hallux valgus, service 
connection already has been granted for these disabilities 
and ratings assigned to compensate him for them.  

Moreover, during his October 2009 hearing before the Board, 
the Veteran acknowledged that no physician or other qualified 
medical health care professional had every told him he has 
bilateral foot drop or made this diagnosis.  When questioned 
further concerning this, he said his feet started to "drop" 
in 2003 or thereabouts, meaning as in they started to become 
weak and unstable, but he again admitted that no doctor or 
other qualified medical health care professional has ever 
formally or clinically diagnosed bilateral foot drop.

Even as a layman, the Veteran is competent to proclaim his 
feet are weak or unstable and even droop because this is 
readily perceptible to his visual sense; in other words, he 
can see and feel this himself.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  But unlike, for example, a separated shoulder, 
broken arm, varicose veins, etc., bilateral foot drop is not 
the type of condition capable of lay diagnosis.

Hence, the Veteran has failed to satisfy his threshold 
preliminary evidentiary burden of establishing he has this 
claimed condition of bilateral foot drop.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, 
in the absence of proof of the presently claimed disability, 
there can be no valid claim).  See, too, Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has a disability existing on the date of 
application, not for past disability); and 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that he may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, in turn meaning 
there is no reasonable doubt to resolve in his favor, and 
that his claim resultantly must be denied.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) and Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).



Service Connection for Disability Claimed as Chronic Pain of 
the Ankles and Feet

As already explained, although the Veteran has impairment 
from disabilities affecting his ankles and feet - including 
impingement, degenerative joint disease (DJD, i.e., 
arthritis), and pes planus with hallux valgus, service 
connection already has been granted for these disabilities 
and ratings assigned to compensate him for them.  Further, as 
explained to him during his hearing, the compensation for 
these disabilities encompasses or contemplates the pain he 
experiences associated with them and any resulting limitation 
of motion or function.  As an example, his bilateral ankle 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010-5271, in part because he has degenerative joint 
disease (arthritis).  DC 5010, for arthritis due to trauma 
substantiated by X-ray findings, instructs the rater to 
evaluate the disability under DC 5003 as degenerative 
arthritis.  And DC 5003, for degenerative arthritis 
(hypertrophic or osteoarthritis), in turn indicates to rate 
the disability based on the extent it causes limitation of 
motion under the appropriate DC - which, since this 
disability affects the ankle, is DC 5271.  And the extent of 
the Veteran's pain is a factor in assessing the extent there 
is limitation of motion.  38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Pain is also a 
consideration when rating his bilateral foot disability - 
specifically, his pes planus (flat feet), under DC 5276.  So 
he is clearly already being compensated for the pain in his 
ankles and feet.

There is no competent and credible evidence indicating the 
Veteran has additional disability other than this, however, 
so as to warrant service connecting an additional condition.  
All of the pain he experiences in his ankles and feet has 
been clinically associated with his already service-connected 
disabilities.  He does not have any identified additional 
disability warranting further compensation, so as to not 
violate VA's anti-pyramiding regulation.  See 38 C.F.R. 
§ 4.14.  And absence any indication of this necessary 
additional disability, his complaints of pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be additionally granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, on this record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for disability claimed as chronic pain of the 
ankles and feet.  The benefit-of-the-doubt doctrine, 
therefore, does not apply and the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) and Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).


ORDER

The claim for service connection for disability claimed as 
bilateral foot drop, including as secondary to already 
service-connected bilateral pes planus with hallux valgus, is 
denied.

The claim for service connection for disability claimed as 
chronic pain in the ankles and feet also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


